



COURT OF APPEAL FOR ONTARIO

CITATION: Dunlop v. Glasser, 2014 ONCA 354

DATE: 20140502

DOCKET: C54499

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

Derek Dunlop

Appellant

and

Vanessa Glasser and Sara Blake

Respondents

No one appearing for the appellant

Jim Smith, for the respondents

Heard and released orally:  April 24, 2014

On appeal from the judgment of Justice Norman M. Karam of
    the Superior Court of Justice, dated September 28, 2011.

ENDORSEMENT

[1]

The appellant represents himself.  He is not present in court.

[2]

This appeal has been adjourned many times and has been peremptory to the
    appellant on three occasions.

[3]

It is unnecessary to detail the lengthy history of this appeal.  We will
    begin in February of this year.  On February 12, 2014, the appellant indicated
    he was available to argue his appeal on April 24, 2014, todays date.  On
    February 14
th
, the appellant was advised that the appeal had been
    listed for April 24, 2014.

[4]

On April 23
rd
, that is yesterday, the appellant sent an email
    to the court asking at what time on April 25
th
his appeal would be
    heard.  He was immediately advised by email that the appeal was scheduled for
    April 24
th
as indicated to him in the email of February 14
th
.

[5]

The appellant sent an email to the court early on April 24
th
indicating that he had been unable to access his email account for some time. 
    He said:

I planned to be in attendance at the Court of Appeal for the 25
th
of April.  As a result I will be unable to attend tomorrow the 24
th
of April.

[6]

No explanation is offered for the appellants inability to attend in
    person today.  We are advised that he lives in Toronto.  The appellant goes on
    to request yet a further adjournment of the appeal.

[7]

Counsel for the respondents appears and opposes any further
    adjournment.  Counsel also advised the court that he notified the appellant by
    email that he would oppose any further request for an adjournment.

[8]

Having regard to the history of this appeal and the nature of the
    underlying proceeding, we are satisfied that any further adjournment of this
    appeal would bring the administration of justice into disrepute.  We decline to
    grant any further adjournment.

[9]

We have considered the merits of the appeal and have reviewed the
    material filed with the court.  In our view, there is no merit to the appeal. 
    The appeal is dismissed.

[10]

Costs
    to the respondents in the amount of $1,000, inclusive of relevant taxes and
    disbursements.

Doherty J.A.

E.A. Cronk J.A.

C.W. Hourigan J.A.


